Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Applicant recites a railcar bogie comprised of a bogie frame having an axle box rotatable supporting an axle and coupled to the bogie frame. A suspension element is interposed between the frame and the axle box and a link mechanism is attached to the frame and the axle box to suppress displacement of an on-board unit attaching portion. The on-board unit is described in the specification as such devices like an antenna for an automatic train stopping device. The link mechanism of the invention is comprised of a first link including the on-board unit attaching portion and a first picot portion. The first pivot portion is coupled to the axle box and a second link includes a second pivot portion and a third picot portion. The second pivot portion being pivotally couple to the bogie frame and the third pivot portion being pivotally coupled to the first link. The on-board unit attaching portion is arranged at an outer side of the center of the axle in a car longitudinal direction and the second pivot is arrange at a middle side of the bogie at the center of the axle in the car longitudinal direction. 
The prior art made of reference, taken singularly or in combination, does not adequately show the features of the instant invention as described above. Specifically, the prior art of Heredia (US 2,782,729) discloses a linkage assembly attached to a railcar frame and an axle box assembly, however, the linkage assembly does not connect with an on-board unit like that of the instant invention and the number of linkages is not shown like that of the instant invention. Feigel (WO 9216381) discloses a linkage assembly for a railcar suspension and control but does not show the same number of linkages and pivot points as described above and does not show an attached on-board unit. Honegger (CA 2708885) discloses a control and suspension system for a railcar with a plurality of linkages and pivot points but does not show the same bogie structure as recited above in the instant invention. Toyooka (JP 2011079407) discloses a railcar bogie with a plurality of linkages and pivot points, however, the linkages and pivot points do not connect and operate in the manner described above in the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJMApril 25, 2022